In this adoption proceeding in which the paternity of the child is an issue, the record does not support the Family Court’s determination that the respondent is the putative father of the child. The respondent was not named as the father on the child’s birth certificate; he was not adjudicated the child’s father; he was not registered in the New York State Putative Father Registry; he did not seek custody of the child; there was no blood test done to ascertain paternity; and the Salvation Army, which had supervision and custody of the child, did not list the respondent as the child’s father. The Family Court’s reliance on the biological mother’s unsworn statement identifying the respondent as the father of the child (see, Domestic Relations Law § 111-a [2] [f]) was erroneous, especially since the mother subsequently recanted her unsworn statement in a sworn statement and gave a plausible reason for identifying the respondent as the father of the child.
Moreover, the best interests of the child would be served by going forward with this adoption proceeding (see, Matter of John E. v Doe, 164 AD2d 375, 382-383). Bracken, J. P., Rosenblatt, Miller and Friedmann, JJ., concur.